Exhibit 2 ELLOMAY CAPITAL LTD. 9 Rothschild Boulevard, 2nd Floor Tel Aviv 66881 Israel NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To be held on June 20, 2012 11:00 a.m. To Our Shareholders: Notice is hereby given that the annual meeting of shareholders of Ellomay Capital Ltd. (also referred to hereinafter as “Ellomay” or the “Company”) will be held at the Company’s offices at 9 Rothschild Boulevard, 2nd Floor, Tel Aviv 66881, Israel on Wednesday, June 20, 2012, at 11:00 a.m., Israel time, and thereafter as it may be adjourned from time to time (the “Shareholders Meeting”). The agenda of the Shareholders Meeting will be as follows: 1. Reelection of Shlomo Nehama, Ran Fridrich, Hemi Raphael, Anita Leviant and Oded Akselrod as directors; 2. Reelection of Barry Ben Zeev as external director for an additional three-year term; 3. Approval of terms of service of Barry Ben Zeev, the external director; 4. Approval of terms of service of current and future directors of the Company; 5. Reappointment of Somekh Chaikin, a member of KPMG International, as the independent auditors of the Company for the fiscal year ending December 31, 2012 and until the next annual meeting of the Company’s shareholders, and authorization of the Board of Directors to approve, following the approval of the Audit Committee, the remuneration of the independent auditors in accordance with the volume and nature of their services; 6. Approval of amendments to the Company’s Second Amended and Restated Articles of Association, as more fully described in the proxy statement; 7. Approval of the grant of an amended indemnification undertaking to the Company’s current and future directors and to office holders who are deemed to be controlling shareholders, which includes an undertaking to provide them with liability insurance; 8. Approval of grant of exemption letters to current and future office holders who are deemed to be controlling shareholders; and 9. Receipt and consideration of the Auditors’ Report and the Financial Statements of the Company for the fiscal year ended December 31, 2011. The Company’s Board of Directors recommends that you vote in favor of the foregoing proposals, all of which are more fully described in the accompanying Proxy Statement. Only shareholders of record at the close of business on May 21, 2012 are entitled to notice of, and to vote at, the Shareholders Meeting or any adjournment(s) thereof. The Company expects that the Proxy Statement and the accompanying proxy card will be mailed to shareholders of record (as set forth above) on or about May 22, 2012. Each of the resolutions to be presented at the Shareholders Meeting requires the affirmative vote of holders of at least a majority of the ordinary shares voted in person or by proxy at the Shareholders Meeting on the matter presented for passage. However, the approval of the proposals under Items 2 and 8 and portions of the proposals under Items 3, 6 and 7 is required to comply with additional special “disinterested” voting requirements as set forth in the Proxy Statement. In addition, as more fully explained in the Proxy Statement, an exemption is available under the Companies Regulations (Relief for Transactions with Interested Parties), 2000 for a portion of the proposal under Item 7. Joint holders of ordinary shares should note that, pursuant to Article 27.6 of the Company’s Second Amended and Restated Articles of Association, the right to vote at the Shareholders Meeting will be conferred exclusively upon the senior owner among the joint owners attending the Shareholders Meeting, in person or by proxy, and for this purpose, seniority will be determined by the order in which the names appear in our register of shareholders. The Company knows of no other matters to be submitted at the Shareholders Meeting other than as specified in the Notice of Annual Meeting of Shareholders included with this Proxy Statement. If any other business is properly brought before the Shareholders Meeting, it is the intention of the persons named as proxies to vote in respect thereof in accordance with his or her respective discretionary authority and best judgment. Shareholders wishing to express their position on an agenda item for the Shareholders Meeting may do so by submitting a written statement to the Company’s offices at the above address no later than May 31, 2012. You are cordially invited to attend the Shareholders Meeting. Whether or not you plan to be present at the Shareholders Meeting and regardless of the number of ordinary shares you own, you are requested to complete and return the enclosed proxy, which is solicited by the Company’s Board of Directors, and mail it promptly in the accompanying envelope, so that your votes may be recorded. Under the Company’s Second Amended and Restated Articles of Association, your proxy must be received by 11:00 a.m., Israel time, on June 18, 2012 (two days prior to the Shareholders Meeting), to be counted for the Shareholders Meeting. If you are a record shareholder present at the Shareholders Meeting and desire to vote in person, you may revoke your appointment of proxy at the Shareholders Meeting so that you may vote your shares personally. By Order of the Board of Directors, /s/ Shlomo Nehama Shlomo Nehama Chairman of the Board of Directors May 16, 2012 - ii - ELLOMAY CAPITAL LTD. 9 Rothschild Boulevard, 2nd Floor Tel Aviv 66881 Israel PROXY STATEMENT FOR AN ANNUAL MEETING OF SHAREHOLDERS To be held on June 20, 2012 11:00 a.m. The annual meeting of shareholders of Ellomay Capital Ltd. (also referred to hereinafter as “Ellomay,” the “Company,” “us,” “we” or “our”) will be held at our offices at 9 Rothschild Boulevard, 2nd Floor, Tel Aviv 66881, Israel on Wednesday, June 20, 2012, at 11:00 a.m., Israel time, and thereafter as it may be adjourned from time to time (the “Shareholders Meeting”). SOLICITATION OF PROXIES It is proposed that at the Shareholders Meeting, resolutions be adopted as follows: 1. Reelection of Shlomo Nehama, Ran Fridrich, Hemi Raphael, Anita Leviant and Oded Akselrod as directors; 2. Reelection of Barry Ben Zeev as external director for an additional three-year term; 3. Approval of terms of service of Barry Ben Zeev, the external director; 4. Approval of terms of service of our current and future directors; 5. Reappointment of Somekh Chaikin, a member of KPMG International, as the independent auditors of the Company for the fiscal year ending December 31, 2012 and until the next annual meeting of the Company’s shareholders, and authorization of the Board of Directors to approve, following the approval of the Audit Committee, the remuneration of the independent auditors in accordance with the volume and nature of their services; 6. Approval of amendments to the Company’s Second Amended and Restated Articles of Association, as more fully described herein; 7. Approval of the grant of an amended indemnification undertaking to the Company’s current and future directors and to current and future office holders who are deemed to be controlling shareholders, which includes an undertaking to provide them with liability insurance; 8. Approval of grant of exemption letters to current and future office holders who are deemed to be controlling shareholders; and 9. Receipt and consideration of the Auditors’ Report and the Financial Statements of the Company for the fiscal year ended December 31, 2011. The proxy materials are being mailed to our shareholders as of May 21, 2012 (the “Record Date”), on or about May 22, 2012. A form of proxy for use at the Shareholders Meeting and a return envelope for the proxy are enclosed.Upon the receipt of a properly signed and dated proxy in the form enclosed, which is received in time and not revoked prior to the Shareholders Meeting, Ms. Kalia Weintraub, our Chief Financial Officer, and Mr. Eran Zupnik, our EVP of Business Development, or either one of them, will vote, as proxy, the ordinary shares represented thereby at the Shareholders Meeting in accordance with the instructions indicated on the proxy, or, if no direction is indicated, in accordance with the recommendation of our Board of Directors. In accordance with our Second Amended and Restated Articles of Association (as amended from time to time, the “Articles of Association”), your proxy must be received by us by 11:00 a.m., Israel time, on June 18, 2012 (two days prior to the date of the Shareholders Meeting) in order to be counted at the Shareholders Meeting. The enclosed form of proxy is solicited by our Board of Directors for use at the Shareholders Meeting and at any adjournments of the Shareholders Meeting. All expenses of this solicitation will be borne by the Company. In addition to the solicitation of proxies by mail, directors, officers, and employees of the Company, without receiving additional compensation, may solicit proxies by telephone, in person, or by other means.Brokerage firms, nominees, fiduciaries, and other custodians have been requested to forward proxy solicitation materials to the beneficial owners of ordinary shares of the Company held of record by such persons, and the Company will reimburse such brokerage, nominees, fiduciaries, and other custodians for reasonable out-of-pocket expenses incurred by them in connection therewith. The proxy may be revoked at any time prior to its exercise by notice in writing of the shareholder to us, delivered at our address above, indicating that its/his/her proxy is revoked, by timely submitting another proxy with a later date, or by attending the Shareholders Meeting and voting in person after properly requesting that the proxy submitted be revoked. Shareholders who are not registered directly with our transfer agent, Continental Stock Transfer & Trust Company of New York, New York, must timely present a legal proxy from their broker, bank or other nominee, in order to vote in person at the Shareholders Meeting. RECORD DATE; QUORUM Only shareholders of record at the close of business on May 21, 2012 are entitled to notice of, and to vote at, the Shareholders Meeting or any adjournment(s) thereof. As of May 1, 2012, we had 10,698,106 issued and outstanding ordinary shares (this number does not include 79,920 ordinary shares that were held at that date by us as treasury shares under Israeli law, all of which were repurchased by us). Each ordinary share, other than ordinary shares held by us as treasury shares, is entitled to be counted for purposes of a quorum and to one vote on each matter to be voted on at the Shareholders Meeting. Our Articles of Association do not provide for cumulative voting for the election of directors or for any other purpose. The presence at the Shareholders Meeting, in person or by proxy, of two or more shareholders holding more than 25% of the voting rights of the Company, will constitute a quorum. All ordinary shares represented in person or by proxy (including broker non-votes and shares that abstain or do not vote with respect to one or more of the matters to be voted upon) will be counted for purposes of determining whether a quorum exists. If within half an hour from the time appointed for the Shareholders Meeting a quorum is not present, the meeting shall stand adjourned on the same day, in the next week, at the same time and place. The requisite quorum at an adjourned meeting shall be any two or more members, present in person or by proxy at the meeting. - 2 - VOTING RIGHTS; REQUIRED VOTES The votes of all shareholders voting on a proposal are counted. Abstentions and broker non-votes will not be treated as either a vote “for” or “against” a proposal. “Broker non-votes” are shares held by brokers or other nominees which are present in person or represented by proxy, but which are not voted on a particular matter because instructions have not been received from the beneficial owner of the shares. Brokers and other nominees have discretionary voting authority under the applicable rules of the New York Stock Exchange to vote on “routine” matters. Please note that the uncontested election of directors is not considered a “routine” matter under such rules. This means that if a brokerage firm holds your shares on your behalf, those shares will not be voted in the election of directors, or with respect to the other non-routine matters on the agenda of the Shareholders Meeting, unless you provide voting instructions to your brokerage firm or obtain a proxy from your brokerage firm and vote the shares yourself, in person or by proxy. Each of the resolutions to be presented at the Shareholders Meeting requires the affirmative vote of holders of at least a majority of the ordinary shares voted in person or by proxy at the Shareholders Meeting on the matter presented for passage. However, the approval of the proposals under Items 2 and 8 and portions of the proposals under Items 3, 6 and 7 is required to comply with additional special “disinterested” voting requirements as set forth herein. While the portion of the proposal under Item 7 concerning the provision of liability insurance for our office holders (see Item 6 of this Proxy Statement for the definition of the term office holders) who are also deemed to be controlling shareholders (currently Messrs. Nehama, Fridrich and Raphael) is ordinarily subject to shareholder approval, it is exempt from such approval under the Companies Regulations (Relief for Transactions with Interested Parties), 2000 (the “Relief Regulations”) and pursuant to the determination of the Audit Committee and Board of Directors of the Company described more fully in Item 7 below. Nevertheless, pursuant to Regulation 1[3](a) of the Relief Regulations, one or more of our shareholders holding at least 1% of our issued share capital or our voting rights have the right to oppose such exemption in writing. ANY OPPOSITION MUST BE RECEIVED BY US NO LATER THAN 14 DAYS FOLLOWING THE PUBLICATION OF THIS PROXY STATEMENT. In the event of such opposition, the provision of liability insurance for our office holders who are also deemed to be controlling shareholders will require the approval of our shareholders by the special majority described in Item 7. - 3 - PRINCIPAL SHAREHOLDERS The following table sets forth information regarding the beneficial ownership of our ordinary shares by each person known by us, to the best of our knowledge, to be the beneficial owner of more than 5% of our ordinary shares as of May 1, 2012 (except as otherwise indicated below). Each of our shareholders has identical voting rights with respect to each of its shares. To our knowledge, except as otherwise indicated in the footnotes to this table, each shareholder in the table has sole voting and investment power for the ordinary shares shown as beneficially owned by them. Ordinary Shares Beneficially Owned(1) Percentage of Ordinary Shares Beneficially Owned Shlomo Nehama (2)(5) % Kanir Joint Investments (2005) Limited Partnership (3)(4)(5)(6) % Zohar Zisapel (7) % As used in this table, “beneficial ownership” means the sole or shared power to vote or direct the voting or to dispose or direct the disposition of any security as determined pursuant to Rule 13d-3 promulgated under the U.S. Securities Exchange Act of 1934, as amended. For purposes of this table, a person is deemed to be the beneficial owner of securities that can be acquired within 60 days from May 1, 2012 through the exercise of any option or warrant. Ordinary shares subject to options or warrants that are currently exercisable or exercisable within 60 days are deemed outstanding for computing the ownership percentage of the person holding such options or warrants, but are not deemed outstanding for computing the ownership percentage of any other person. The amounts and percentages are based on a total of 10,698,106 ordinary shares outstanding as of May 1, 2012. This number of outstanding ordinary shares does not include a total of 79,920 ordinary shares held at that date as treasury shares under Israeli law, all of which were repurchased by us. For so long as such treasury shares are owned by us they have no rights and, accordingly, are neither eligible to participate in or receive any future dividends which may be paid to our shareholders nor are they entitled to participate in, be voted at or be counted as part of the quorum for, any meetings of our shareholders. According to information provided by the holders, the 4,016,842 ordinary shares beneficially owned by Mr. Nehama, a director nominee, consist of: (i) 3,551,869 ordinary shares held by S. Nechama Investments (2008) Ltd., an Israeli company (“Nechama Investments”), which constitute approximately 33.2% of our outstanding ordinary shares and (ii) 464,973 ordinary shares and held directly by Mr. Nehama, which constitute approximately 4.4% of our outstanding ordinary shares. Mr. Nehama, as the sole officer, director and shareholder of Nechama Investments, may be deemed to indirectly beneficially own any ordinary shares owned by Nechama Investments, which constitute (together shares directly held by him) approximately 37.6% of our outstanding ordinary shares. According to information provided by the holder, Kanir Joint Investments (2005) Limited Partnership (“Kanir”) is an Israeli limited partnership. Kanir Investments Ltd. (“Kanir Ltd.”), in its capacity as the general partner of Kanir, has the voting and dispositive power over the ordinary shares directly beneficially owned by Kanir. As a result, Kanir Ltd. may be deemed to indirectly beneficially own the ordinary shares beneficially owned by Kanir. Messrs. Hemi Raphael and Ran Fridrich, who are director nominees, are the sole directors of Kanir Ltd. and Mr. Raphael is a majority shareholder of Kanir Ltd. As a result, Messrs. Raphael and Fridrich may be deemed to indirectly beneficially own the ordinary shares beneficially owned by Kanir, which constitute, together with their personal holdings as set forth in footnote (4), 30.8% and 28%, respectively, of our outstanding ordinary shares. Kanir Ltd. and Messrs. Raphael and Fridrich disclaim beneficial ownership of such ordinary shares. - 4 - According to information provided by Hemi Raphael, Mr. Raphael beneficially owns 454,524 ordinary shares, consisting of: (i) 314,514 ordinary shares held by a BVI private company wholly-owned by Mr. Raphael, which constitute approximately 2.9% of our outstanding shares and (ii) 140,010 ordinary shares held directly by Mr. Raphael, which constitute approximately 1.3% of our outstanding shares. Mr. Raphael, as the sole officer, director and shareholder of such private company, may be deemed to indirectly beneficially own any ordinary shares beneficially owned by such private company, which constitute (together with the shares held directly by him) approximately 4.3% of our outstanding ordinary shares. According to information provided by Mr. Fridrich, Mr. Fridrich directly owns 148,567 ordinary shares, which constitute approximately 1.4% of our outstanding shares In March 2008, Nechama Investments and Kanir entered into a shareholders agreement that included, among other things, agreements as to the voting of our ordinary shares held by the parties and as to the disposition of certain of our ordinary shares held by the parties (the “2008 Shareholders Agreement”). By virtue of the 2008 Shareholders Agreement, Mr. Nehama, Nechama Investments, Kanir, Kanir Ltd., and Messrs. Raphael and Fridrich may be deemed to be members of a group that holds shared voting power with respect to 6,393,309 ordinary shares, which constitute approximately 59.8% of our outstanding ordinary shares, and holds shared dispositive power with respect to 5,359,751 ordinary shares, which constitute 50.1% of the outstanding ordinary shares. Accordingly, taking into account the shares directly and indirectly held by Messrs. Nehama, Raphael and Fridrich, they may be deemed to beneficially own approximately 64.1%, 64% and 61.2%, respectively, of our outstanding ordinary shares. Each of Mr. Nehama and Nechama Investments disclaims beneficial ownership of the ordinary shares beneficially owned by Kanir. Each of Kanir, Kanir Ltd. and Messrs. Raphael and Fridrich disclaims beneficial ownership of the ordinary shares beneficially owned by Nechama Investments. A copy of the 2008 Shareholders Agreement was filed with the Securities and Exchange Commission (“SEC”) on March 31, 2008 as Exhibit 14 to an amendment to a Schedule 13D. Bonstar, an Israeli company, holds 233,258 ordinary shares, which constitute approximately 2.2% of the outstanding ordinary shares. Bonstar is a limited partner of Kanir and assisted Kanir in the financing of the purchase of some of its ordinary shares. Accordingly, Bonstar may be deemed to be a member of a group with Kanir and its affiliates, although there are no agreements between Bonstar and either of such persons and entities with respect to the ordinary shares beneficially owned by each of them. Mr. Joseph Mor and Mr. Ishay Mor are the sole shareholders of Bonstar and Mr. Joseph Mor serves as the sole director of Bonstar. Messrs. Joseph Mor and Ishay Mor also hold, through a company jointly held by them, 175,000 ordinary shares, which constitute approximately 1.6% of the outstanding ordinary shares. By virtue of their control over Bonstar and the other company, Messrs. Joseph Mor and Ishay Mor may be deemed to indirectly beneficially own the 408,258 ordinary shares beneficially owned by Bonstar and by the other company, which constitute approximately 3.8% of the ordinary shares. Each of Bonstar and Messrs. Joseph Mor and Ishay Mor disclaims beneficial ownership of the ordinary shares beneficially owned by Kanir and Nechama Investments. The information included in this report is based on a Schedule 13D/A filed by, among others, Bonstar, Mr. Joseph Mor and Mr. Ishay Mor on December 22, 2010 and on other previous Schedule 13D filings by these persons. According to public filings, Zohar Zisapel is an Israeli citizen. Pursuant to public filings made by Mr. Zisapel, the holdings of Mr. Zisapel consisted of: (i) 564,754 ordinary shares held by the Mr. Zisapel and (ii) 250 ordinary shares held of record by Lomsha Ltd., an Israeli company controlled by Mr. Zisapel. The information included in this report is based on a Schedule 13G/A filed by Mr. Zisapel on January 13, 2011. - 5 - MATTERS SUBMITTED TO SHAREHOLDERS ITEM 1 REELECTION OF DIRECTORS Background At the Shareholders Meeting, the shareholders will elect directors to serve on our Board of Directors.Our Articles of Association provide for a Board of Directors consisting of not less than four and no more than eight members, as may be determined from time to time at a general meeting of our shareholders. The directors (other than the external directors) are elected annually at our annual meeting of shareholders and remain in office until the next annual meeting, unless a director has previously resigned, vacated his/her office, or was removed in accordance with our Articles of Association. Our Board of Directors may elect additional directors to the Board of Directors. Our Board of Directors is currently composed of the following seven directors: Shlomo Nehama, Ran Fridrich, Hemi Raphael, Oded Akselrod, Anita Leviant, Barry Ben Zeev and Mordechai Bignitz. Shlomo Nehama, Ran Fridrich, Hemi Raphael, Oded Akselrod and Anita Leviant are standing for reelection. Barry Ben Zeev is an external director whose current service term expires in December 29, 2012 and is also standing for reelection (see Item 2 of this Proxy Statement). Mordechai Bignitz is also an external director whose current service term expires in December 2014. General We are unaware of any reason why any of the nominees, if elected, should be unable to serve as members of our Board of Directors. If any of the nominees are unable to serve, Kalia Weintraub and Eran Zupnik, the persons named in the proxy, or either one of them, will vote the shares represented thereby “FOR” the election of other nominees proposed by our Board of Directors. All nominees listed below have advised the Board of Directors that they intend to serve as members of the Board of Directors if elected. As a controlled company, within the meaning set forth in the NYSE Amex Company Guide, we are exempt from the requirement that a majority of a company’s board of directors qualify as independent directors within the meaning set forth in the NYSE Amex Company Guide and from the NYSE Amex Company Guide requirement regarding the process for the nomination of directors; instead, we follow Israeli law and practice in connection with board composition and nominations. Pursuant to the requirements of Section 224B(a) of the Israeli Companies Law, 1999 (as amended from time to time, the “Companies Law”), each of the director nominees provided us with a “Declaration of Competence” prior to the publication of the notice of annual meeting of shareholders. These declarations are available for review at our offices, at the address set forth above, during regular business hours. The terms of service of current and future directors are submitted to our shareholders for approval under Item 4 of this Proxy Statement. The following information is supplied with respect to each person nominated and recommended to be elected by our Board of Directors and is based upon our records and information furnished to the Board of Directors by the nominees. - 6 - The nominees for directors are: Name Age Position with the Company Shlomo Nehama(1) 57 Chairman of the Board and Director Ran Fridrich(1)(2) 59 Director and Chief Executive Officer Hemi Raphael 60 Director Oded Akselrod(3) 65 Director Anita Leviant(2) 57 Director Member of the Company’s Stock Option & Compensation Committee. Member of the Company’s Corporate Governance Committee. Member of the Company’s Audit Committee. Shlomo Nehama has served as a director and Chairman of the Board of Ellomay since March 2008. From 1998 to 2007, Mr. Nehama served as the Chairman of the Board of Bank Hapoalim B.M., one of Israel’s largest banks. In 1997, together with the late Ted Arison, he organized a group of American and Israeli investors who purchased Bank Hapoalim from the State of Israel. From 1992 to 2006, Mr. Nehama served as the Chief Executive Officer of Arison Investments. From 1982 to 1992, Mr. Nehama was a partner and joint managing director of Eshed Engineers, a management consulting firm. He also serves as a director in several philanthropic academic institutions, on a voluntary basis. Mr. Nehama is a graduate of the Technion - Institute of Technology in Haifa, Israel, where he earned a degree in Industrial Management and Engineering. Mr. Nehama received an honorary doctorate from the Technion for his contribution to the strengthening of the Israeli economy. Ran Fridrich has served as a director of Ellomay since March 2008, as our interim chief executive officer since January 2009, and as our chief executive officer since December 2009. Mr. Fridrich is the co-founder and executive director of Oristan, Investment Manager, an investment manager of CDO Equity and Mezzanine Funds and a Distress Fund, established in June 2004. In addition, Mr. Fridrich is a consultant to Capstone Investments, CDO Repackage Program, since January 2005. In January 2001 Mr. Fridrich founded the Proprietary Investment Advisory in Israel, an entity focused on fixed income securities, CDO investments and credit default swap transactions, and served as its investment advisor through January 2004. Prior to that, Mr. Fridrich served as the chief executive officer of two packaging and printing Israeli companies, Lito Ziv, a public company, from 1999 until 2001 and Mirkam Packaging Ltd. from 1983 until 1999. Mr. Fridrich also serves as a director of Cargal Ltd. since September 2002. Mr. Fridrich is a graduate of the Senior Executive Program of Tel Aviv University. Hemi Raphael has served as a director of Ellomay since June 2006. Mr. Raphael is an entrepreneur and a businessman involved in various real estate and financial investments. Mr. Raphael also serves as a director of Cargal Ltd. since May 2004 and of Dorad Energy Ltd. Prior thereto, from 1984 to 1994, Mr. Raphael was an active lawyer and later partner at the law firm of Goldberg Raphael & Co. Mr. Raphael holds an LLB degree from the School of Law at the Hebrew University of Jerusalem and he is a member of the Israeli Bar Association and the California Bar Association. Oded Akselrod has served as a director of Ellomay since February 2002. Mr. Akselrod serves as a business advisor to corporations and investment funds in Israel. Mr. Akselrod was the general manager of the Investment Corp. of United Mizrahi Bank Ltd., a wholly owned subsidiary of United Mizrahi Bank Ltd. that was merged into United Mizrahi Bank Ltd. on October 2004. Prior to joining the Investment Corp. of United Mizrahi Bank, from 1994 to 1997, Mr. Akselrod held the position of general manager of Apex-Leumi Partners Ltd. as well as Investment Advisor of Israel Growth Fund. Prior thereto, from 1991 to 1994, Mr. Akselrod served as general manager of Leumi & Co. Investment Bankers Ltd. Mr. Akselrod began his career in various managerial positions in the Bank Leumi Group including: member of the management team of Bank Leumi, deputy head of the international division, head of the commercial lending department of the banking division, member of all credit committees at the Bank, assistant to Bank Leumi’s CEO and head of the international lending division of Bank Leumi Trust Company of New York. Mr. Akselrod holds a Bachelor’s degree in Agriculture Economics from Hebrew University, Jerusalem and an MBA degree from Tel Aviv University. Mr. Akselrod is also a director of Gadish Global Ltd., Gadish Investments in Provident Funds Ltd. and Geva Dor Investments Ltd. - 7 - Anita Leviant has served as a director of Ellomay since March 2008. Ms. Leviant heads LA Global Consulting, a practice specializing in consulting and leading global and financial projects and cross border transactions between companies and /or individuals. For a period of twenty years, until 2005, Ms. Leviant held several senior positions with Hapoalim Banking group including EVP Deputy Head of Hapoalim Europe and Global Private Banking and EVP General Global Counsel of the group, and served as a director in the overseas subsidiaries of Bank Hapoalim. Prior to that, Ms. Leviant was an associate in GAFNI & CO. Law Offices in Tel Aviv where she specialized in Liquidation, Receivership and Commercial Law and was also a Research Assistant to the Law School Dean in the Tel Aviv University specialized in Private International Law. Ms. Leviant holds a LL.B degree from Tel Aviv University Law School and is a member of both the Israeli and the New York State Bars. Ms. Leviant currently also serves as President of the Israel-British Chamber of Commerce, Council Member of the UK- Israel Tech Council, Board Member of the Federation of Bi-Lateral Chambers of Commerce and a Co-Founder and Head of the Advisory Board of the Center for Arbitration and Dispute Resolutions Ltd. Information about Mordechai Bignitz, one of our external directors (whose current term in office expires in December 2014): Mordechai Bignitz has served as an external director of Ellomay since December 20, 2011. Mr. Bignitz is involved in economic and financial consulting and investment management and currently serves as the chairman of the investment committee of Migdal Capital Markets, one of Israel's largest investment houses. From 2009 to 2011, Mr. Bignitz served as CEO of Geffen Green Energy Ltd., an Israeli private company. From 2006 to 2010, Mr. Bignitz served as a director of Leader Capital Markets Ltd. (TASE: LDRC) and from 2007 to 2010 he served as a director of Leader Holdings & Investments Ltd. (TASE: LDER). From 2004 to 2007, Mr. Bignitz served as CEO of Advanced Paradigm Technology. From 1992 to 2004, Mr. Bignitz served as director and CFO of DS Capital Markets. From 1994 to 1996, Mr. Bignitz served as Managing Director of Dovrat, Shrem & Co. Trading Ltd. From 1991 to 1994 Mr. Bignitz served as Vice President and CFO of Dovrat Shrem & Co. and prior to that he served as Vice President of Clal Retail Chains (a subsidiary of the Clal Group) and Vice President & CFO of Clal Real Estate Ltd. Mr. Bignitz serves as a director of ABLON Group Limited (London: ABL) and Israel Financial Levers (IFL) Ltd. (TASE: LVR). Mr. Bignitz is a CPA, holds a BA in Accounting and Economics from Tel-Aviv University and completed the Executive Program in Management and Strategy in Retail at Babson College in Boston. Mr. Bignitz qualifies as an external director according to the Companies Law. Required Vote The adoption of this proposal requires the affirmative vote of a majority of the ordinary shares of the Company voted in person or by proxy at the Shareholders Meeting. - 8 - Proposal At the Shareholders Meeting, our Board of Directors will propose that the following resolution be adopted: “RESOLVED, to reelect each of Shlomo Nehama, Ran Fridrich, Hemi Raphael, Oded Akselrod and Anita Leviant, as directors of the Company to hold office until the next annual meeting of the Company’s shareholders and until their respective successors are duly elected and qualified.” Shareholders may specify the names of the directors for which they wish to withhold their vote on the attached proxy card. Upon the receipt of a properly signed and dated proxy and unless otherwise instructed in the proxy, either of the persons named in the enclosed proxy will vote the shares represented thereby “FOR” the above-mentioned proposal. - 9 - ITEM 2 REELECTION OF EXTERNAL DIRECTOR Background Companies incorporated under the laws of Israel whose shares have been offered to the public, such as our company, are required by the Companies Law to have at least two external directors. Each external director may serve for up to three terms of three years. Thereafter, an external director may be reelected by our shareholders for additional periods of up to three years each only if our Audit Committee and our Board of Directors confirm that, in light of the external director’s expertise and special contribution to the work of the Board of Directors and its committees, the reelection for such additional period is beneficial to us and the reasons for such proposed reelection are presented to our shareholders. Our other directors are elected annually. Our currently serving external directors are Barry Ben Zeev, whose term of service is due to end on December 29, 2012 and Mordechai Bignitz, whose term of service is due to end on December 2014. Mr. Ben Zeev was elected for his first three-year term in the general meeting of our shareholders held on December 30, 2009 (the “2009 Shareholders Meeting”) and is standing for reelection for an additional three-year term, commencing December 30, 2012. The Companies Law prescribes the requirements and qualifications of an external director. Among other requirements and limitations, in order to qualify as an external director an individual may not be a relative of a controlling shareholder and she or he, or her or his relative, partner, employer, direct or indirect supervisor or an entity she or he controls, may not have, and may not have had at any time during the previous two years, any affiliation to the company, the controlling shareholder of the company or a relative of the controlling shareholder of the company or to an entity that, on the date of appointment of during the preceding two years, is or was controlled by the company or by the company’s controlling shareholder. The term affiliation includes: an employment relationship, a business or professional relationship maintained on a regular basis, control, and service as an office holder. In addition, no individual may serve as an external director if the individual’s position or other activities create or may create a conflict of interest with his or her role as an external director or if she or he, or her or his relative, partner, employer, direct or indirect supervisor, or an entity she or he controls, has other than negligible business or professional relations with any of the persons with which the external director himself may not be affiliated, even if such relations are not routine. In addition, at least one of the external directors must have “accounting and financial expertise” and any other external director must have “accounting and financial expertise” or “professional qualification,” as such terms are defined by regulations promulgated under the Companies Law. In addition, for a period of two years following the termination of services as an external director, the company, its controlling shareholder and any entity the controlling shareholder controls may not provide any benefit to such former external director, directly or indirectly. The prohibited benefits include the appointment as an office holder in the company or the controlled entity, employment of, or receipt of professional services from, the former external director for compensation, including through an entity such former external director controls. The same prohibition applies to the former external director’s spouse and child for the same two-year period and to other relatives of the external director for a period of one year following the termination of services as an external director. All of the external directors of a company must be members of its audit committee and at least one external director shall serve on every committee authorized to exercise any of the powers of the board of directors. Mr. Ben Zeev serves as the Chairman of our Audit Committee and on our Stock Option and Compensation Committee. - 10 - General At the Shareholders Meeting, our shareholders will be asked to reelect Barry Ben Zeev as an external director for an additional term of three years, commencing December 30, 2012. We are unaware of any reason why Mr. Ben Zeev, if elected, should be unable to serve as a member of our Board of Directors. If Mr. Ben Zeev is unable to serve, Kalia Weintraub and Eran Zupnik, the persons named in the proxy, or either one of them, will vote the shares represented thereby “FOR” the election of another nominee proposed by our Board of Directors. Mr. Ben Zeev advised the Board of Directors that he intends to serve as a member of the Board of Directors if elected. Pursuant to the requirements of Section 241 of the Companies Law, the nominee for external director provided us with a “Declaration of Competence” prior to the mailing of this proxy statement, declaring that he fulfills all the qualifications of an external director under the Companies Law and that he has the requisite accounting and financial expertise. Such declaration also includes a confirmation of fulfillment of the qualifications of an independent director and member of an audit committee under the applicable SEC rules and regulations and NYSE Amex Company Guide. Such declarations are available for review at our offices, at the address set forth above, during regular business hours. The following information is supplied with respect to Mr. Ben Zeev, who is nominated for the position of external director and recommended to be elected by our Board of Directors and is based upon our records and information furnished to the Board of Directors by the nominee: Barry Ben Zeev, age 60,has served as an external director of Ellomay since December 30, 2009. Mr. Ben Zeev is a business strategic consultant. From 1978 to 2008, Mr. Ben Zeev served in various positions with Bank Hapoalim, one of the largest Israeli banks. During 2008, he served as the bank’s Deputy CEO and as its CFO, in charge of the financial division. From 2001 to 2007, he served as the bank’s Deputy CEO in charge first of the private international banking division and then of the client asset management division. Mr. Ben Zeev has served on the board of many companies, including as a director on the board of the Israeli Stock Exchange in 2006-2007. He currently serves as a director of Partner Communications Ltd. (NASDAQ and TASE: PTNR), Kali Equity Markets, Hiron-Trade Investments & Industries Buildings Ltd. (TASE: HRON) and Poalim Asset Management (UK) Ltd., a subsidiary of Bank Hapoalim B.M. and on the advisory board of the Bereishit Fund. Mr. Ben Zeev holds an MBA from Tel-Aviv University specializing in financing, and a BA in Economics from Tel-Aviv University. Required Vote Pursuant to the Companies Law, the reelection of an external director nominated by a company’s board of directors (as is the case with Mr. Ben Zeev’s nomination) requires the affirmative vote of a majority of the shares present, in person or by proxy, and voting on the matter, provided that either (i) at least a majority of the shares of non-controlling shareholders and shareholders who do not have a personal interest in the resolution (excluding a personal interest that is not related to a relationship with the controlling shareholders) are voted in favor of the election of the external director or (ii) the total number of shares of non-controlling shareholders and of shareholders who do not have a personal interest in the resolution (excluding a personal interest that is not related to a relationship with the controlling shareholders) voted against the election of the external director does not exceed two percent of the outstanding voting power in the company. The Companies Law sets forth different majority requirements in the event the external director is nominated for reelection by one of the company’s shareholders. Mr. Shlomo Nehama, our Chairman of the Board and a director nominee, Nechama Investments and Kanir, and Messrs. Fridrich and Raphael, who are members of our Board of Directors and director nominees, are each deemed to be our “controlling shareholders” for purposes of Section 268 of the Companies Law due to their holdings as set forth above, their respective positions with such entities and the 2008 Shareholders Agreement. - 11 - The Companies Law requires that each shareholder voting on the proposal indicate whether or not the shareholder has a personal interest in the proposal (excluding, as mentioned above, a personal interest that is not related to a relationship with the controlling shareholders).Otherwise, the shareholder is not eligible to vote on this proposal.Under the Companies Law, a “personal interest” of a shareholder (i)includes a personal interest of any member of the shareholder’s family or of the shareholder’s spouse's family (or a spouse thereof) or a personal interest of a company with respect to which the shareholder (or any of the aforementioned family members) serves as a director or chief executive officer, owns at least 5% of the shares or has the right to appoint a director or chief executive officer, and (ii) excludes an interest arising solely from the ownership of our ordinary shares. Under the Companies Law, in the case of a person voting by proxy for another person, “personal interest” includes a personal interest of either the proxy holder or the shareholder granting the proxy, whether or not the proxy holder has discretion how to vote.If you do not have a personal interest in this matter, you may assume that using the form of proxy enclosed herewith will not create a personal interest. Proposal At the Shareholders Meeting, our Board of Directors will propose that the following resolution be adopted: “RESOLVED, to reelect Barry Ben Zeev as an external director for an additional term of three years, commencing December 30, 2012.” Upon the receipt of a properly signed and dated proxy, which includes an indication as to whether or not the shareholder is a controlling shareholder or has a “personal interest” as explained above, and unless otherwise instructed in the proxy, either of the persons named in the enclosed proxy will vote the shares represented thereby “FOR” the above-mentioned proposal. - 12 - ITEM 3 TERMS OF SERVICE OF EXTERNAL DIRECTOR Background At the Shareholders Meeting, our shareholders will be asked to approve the terms of service of the reelected external director. General Upon his initial nomination, Mr. Ben Zeev received an indemnification undertaking (which includes an undertaking to provide liability insurance) and an exemption letter, both in the form attached to the proxy statement delivered to our shareholders in connection with the 2009 Shareholders Meeting. In the event the new form of indemnification undertaking attached hereto as Appendix A is approved under Item 7 of this Proxy Statement, Mr. Ben Zeev shall be entitled to receive such updated form. In addition, Mr. Ben Zeev will be entitled to receive compensation as set forth below. The compensation of an external director is governed by the Companies Regulations (Rules for Compensation and Expenses of External Directors), 5760-2000 (the “Compensation Regulations”) and cannot generally be changed during the external director’s term in office (a period of three years). Directors’ Fees The Compensation Regulations set forth a range of fees that may be paid by Israeli public companies to their external directors, depending upon each company’s equity based on the most recent financial statements. At the 2009 Shareholders Meeting, our shareholders approved the payment to our current and future directors, including our external directors, of annual and attendance fees pursuant to the minimum cash amounts permitted to be paid to our external directors pursuant to the Compensation Regulations. The current minimum cash amounts permitted to be paid to our external directors pursuant to the Compensation Regulations are an annual fee of NIS 50,915 (equivalent to approximately US$13,300) and an attendance fee of NIS 1,800 (equivalent to approximately US$470) per board or committee meeting. According to the Compensation Regulations, an external director is entitled to 60% of the meeting fee if he participated in the meeting by means of communication and not in person, and to 50% of the meeting fee if resolutions were approved in writing, without convening a meeting. All cash amounts set forth above are updated twice a year based on increases in the Israeli consumer price index and are subject to changes in the amounts payable pursuant to Israeli law from time to time. Directors’ Options As previously approved by our shareholders and as submitted for shareholder approval under Item 4 of this Proxy Statement, any of our current and future directors are also entitled to receive an annual grant of options to purchase 1,000 ordinary shares under the terms and conditions set forth in our 1998 Non-Employee Director Share Option Plan (the “1998 Option Plan”). These options are fully exercisable upon issuance with a maximum exercise period of 10 years (subject to some exceptions detailed in the 1998 Option Plan), and have an exercise price equal to the average closing bid and sale prices of the ordinary shares on the grant date, on the market on which the shares are traded. Our Audit Committee and Board of Directors approved, and recommend that our shareholders approve, the terms of service of Mr. Ben Zeev as set forth hereinabove. - 13 - Required Vote Pursuant to the Companies Law, the terms of service of members of our Board of Directors generally require the approval of our Audit Committee, Board of Directors and the affirmative vote of the holders of a majority of the shares present, in person or by proxy, and voting on the matter. The Compensation Regulations require, among other things, that the payment of minimum permitted annual fee and attendance fee and the grant of options to external directors be approved at the shareholders meeting in which such external director is appointed. Pursuant to the Compensation Regulations, the grant of options to an external director requires the same “special majority” that is required for the election of the external director and which is more fully described under “Item 2 – Reelection of External Director; Required Vote.” Proposal At the Shareholders Meeting, our Board of Directors will propose that the following resolution be adopted: “RESOLVED, to approve the terms of service of the external director, all as described in the Proxy Statement relating to the Shareholders Meeting.” Upon the receipt of a properly signed and dated proxy, which, with respect to the applicable portion of this resolution, includes an indication as to whether or not the shareholder has a “personal interest” in the approval of this proposal, and unless otherwise instructed in the proxy, either of the persons named in the enclosed proxy will vote the shares represented thereby “FOR” the above-mentioned proposal. - 14 - ITEM 4 TERMS OF SERVICE OF CURRENT AND FUTURE DIRECTORS Background At the Shareholders Meeting, our shareholders will be asked to approve the terms of service of our current and future directors. General As previously approved by our Audit Committee, Board of Directors and shareholders, we provide our directors with terms of service that are the same as the terms of service of our external directors, including an indemnification undertaking (which includes an undertaking to provide liability insurance) and an exemption letter. We propose to continue to offer to our current and future directors the same terms of service provided to our external directors, as presented for approval under Item 3 of this Proxy Statement in connection with our reelected external director. In addition to the aforementioned indemnification, liability insurance and exemption, such terms of service include an annual fee, attendance fee and an annual grant of options, all as more fully described under Item 3 of this Proxy Statement. In connection with the management services agreement by and among us, Kanir and Meisaf Blue & White Holdings Ltd., a private company controlled by Mr. Shlomo Nehama, which was extended for a three-year term at the annual meeting of our shareholders held on December 20, 2011, Messrs. Nehama, Fridrich and Raphael waived their right to receive the annual fee, attendance fee and options provided to our other directors. Our Audit Committee and Board of Directors approved, and recommend that our shareholders approve, the terms of service of our current and future directors as set forth hereinabove. Required Vote Pursuant to the Companies Law, the terms of service of members of our Board of Directors generally require the approval of our Audit Committee, Board of Directors and the affirmative vote of the holders of a majority of the shares present, in person or by proxy, and voting on the matter. Proposal At the Shareholders Meeting, our Board of Directors will propose that the following resolution be adopted: “RESOLVED, to approve the terms of service of current and future directors, all as described in the Proxy Statement relating to the Shareholders Meeting.” Upon the receipt of a properly signed and dated proxy, and unless otherwise instructed in the proxy, either of the persons named in the enclosed proxy will vote the shares represented thereby “FOR” the above-mentioned proposal. - 15 - ITEM 5 REAPPOINTMENT OF INDEPENDENT AUDITORS Background Shareholders will be asked to reappoint Somekh Chaikin, a member of KPMG International, as our independent auditors for the year ending December 31, 2012 and until the next annual meeting of our shareholders and to authorize our Board of Directors to approve their fees, following the approval of the Audit Committee, in accordance with the volume and nature of their services. Somekh Chaikin have been our independent auditors since 2011. The following table sets forth the fees paid by us and our subsidiaries to Ernst & Young (who served as our auditors for the fiscal year ended December 31, 2010) and to Somekh Chaikin during 2010 and 2011, respectively: (in thousands of U.S. Dollars) Audit Fees(1) $ $
